Citation Nr: 0324153	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  94-33 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1963 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating determination of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The Board notes that this matter has previously been remanded 
by the Board.

In June 2003, the veteran's representative, subsequent to the 
development following the February 1999 Board remand and the 
issuance of the last supplemental statement of the case by 
the RO in October 2002, forwarded medical evidence from the 
veteran's VA treating physician indicating that the veteran 
had PTSD from combat experiences.  

This is the first evidence relating any current psychiatric 
disorder to the veteran's period of service.  Based upon the 
newly received evidence, additional development is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should provide any 
additional details regarding the combat 
stressors to which he alleges he was 
exposed in service.  These details should 
include dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their full names, ranks, units 
of assignment or any other identifying 
details.  The veteran is informed to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.  In particular, when he was in 
combat, the dates of the combat and the 
place of the combat.  If he was a 
particular unit at the time of combat, 
such must be noted.

2.  If the veteran responds to his report 
of combat with sufficient detail, the RO 
should prepare a summary of the claimed 
stressors.  This summary, all associated 
documents, and a copy of this remand 
should then be sent to the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 with a 
request for corroboration of the 
veteran's alleged stressors.

3.  In regard to a claim of PTSDE due to 
inservice legal trouble, the RO should 
review the 1995 medical statement of Dr. 
Berg to the effect that consideration of 
PTSD was based on the fact that he was 
arrested and spent 4 month under the 
possibility of execution for desertion.  
His personnel records reflect proceedings 
and punishment.

4.  The RO should prepare a line of duty 
determination based on the above arrest.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




